Citation Nr: 1607114	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  07-18 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a dental disorder, including temporomandibular joint (TMJ) syndrome and bruxism.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to November 1970.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2011, in support of this claim, the Veteran testified at a hearing at the RO before a Veterans Law Judge (VLJ) of the Board - in other words at a Travel Board hearing.  A transcript of the hearing is in the claims file, so of record.

The Board subsequently denied this claim in a February 2012 decision, and the Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In an August 2013 Memorandum Decision, the Court vacated the Board's denial of this claim and remanded this claim to the Board for further development and readjudication in compliance with directives specified.

Meanwhile, the VLJ that had presided over the April 2011 hearing since had retired.  So, in January 2014, the Veteran was notified of this and afforded the opportunity to have another hearing before the Board, this time however before a VLJ still working at the Board that would ultimately decide this appeal.  38 C.F.R. § 20.707 (2015).  In February 2014, the Veteran's attorney responded that the Veteran did not want another hearing.

In March 2014, to comply with the Court's Memorandum Decision, the Board in turn remanded this claim for further development and consideration, including considering whether service connection for bruxism was warranted.  As part of that remand, the Board therefore directed that VA treatment records and a new VA medical opinion be obtained concerning this claim.  However, as discussed below, the VA treatment records are incomplete and the Board also finds the medical opinion inadequate, therefore, not compliant with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  As such, the Board is again remanding this claim to the Agency of Original Jurisdiction (AOJ) for still further development and consideration.


REMAND

Pursuant to the Court's August 2013 Memorandum Decision, the Board directed in the March 2014 remand that copies of the Veteran's dental treatment records from the early 1970s be obtained from the Hines VA Medical Center (VAMC).  In response, in April 2014, the RO or Appeals Management Center (AMC) requested all of the Veteran's dental treatment records from the Hines VAMC from "January 1, 1970 to December 31, 1970."  In July 2014, various treatment records from 1975, 1976, 1977, and 1987 were received; however, none of these records concerned the Veteran's VA dental treatment.  There also is no indication in the claims file that these records did not exist or were unobtainable.  VA's duty to assist includes obtaining all records in the custody of a Federal department or agency.  VA must make as many requests as are necessary to obtain relevant records from VA medical facilities, and efforts to obtain such records may cease only if it concludes the records sought do not exist or that further efforts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2).  Here, then, as there is no indication from the Hines VAMC that these records do not exist, VA has not fully exhausted its efforts in trying to obtain them.  In addition, the claims file reflects that the Veteran indicated that he had sought treatment for TMJ syndrome beginning in 1972, and it is unclear why the RO/AMC only requested records from 1970.  Thus, another remand is required for further efforts to obtain the Veteran's VA dental treatment records from the Hines VAMC.

Also, the Board sees that, in the May 2015 Supplemental Statement of the Case (SSOC), the RO/AMC indicated that it had reviewed treatment records from the Hines VAMC received in July 2014 and May 2015.  As discussed above, the claims file contains VA treatment records received in July 2014, but there are no records associated with the claims file that were received in May 2015.  Thus, on remand, the VA treatment records from the Hines VAMC received in May 2015 should be associated with the claims file, especially since seemingly considered.

Also in response to the April 2014 remand directives, a new VA examination was performed in February 2015 regarding the issue of whether the Veteran had bruxism owing to his military service.  The directive specifically indicated that his claims file and all electronic records were to be made available to and reviewed by the examiner.  The examiner also was to provide a complete rationale for all opinions expressed.  

At the conclusion of his evaluation of the Veteran, the examiner confirmed the Veteran had bruxism (made this diagnosis) and stated that it was less likely than not the result of a single tooth extraction during the Veteran's service.  The examiner explained that bruxism was a behavioral condition, not one that would result from a single missing tooth, and that the Veteran would just as likely have bruxism if this single tooth was still present.  However, in addition to providing only a rather conclusory statement, the paper portion of the Veteran's claims file was not reviewed by the examiner.  As a result, the examiner submitted a March 2015 addendum opinion confirming the claims file since had been reviewed.  The examiner indicated it was still his opinion that "it is at least as likely as not" that the Veteran's bruxism was caused by a single tooth extraction during service.  The examiner also surmised that, if bruxism was the result of missing teeth, it was more likely than it was due to the multiple teeth the Veteran was currently missing.  However, it was the opinion of the examiner that the cause of the Veteran's bruxism is actually behavioral in nature, rather than dental-related.  The examiner later clarified in May 2015 that the opinion contained an error and that it should have stated, instead, that "it was less likely than not" that the Veteran's bruxism was caused by a single-tooth extraction during his service.

Despite the clarification, the examiner again provided a rather conclusory statement with no explanatory rationale for his opinion that the Veteran's bruxism is actually behavioral in nature.  Also, as the Veteran's attorney since has pointed out in a December 2015 written brief, the examiner did not address the internet articles the Veteran submitted in January 2014 regarding causes of bruxism.  Another remand 

therefore is required to obtain an adequate opinion considering all of the relevant evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (requiring that VA ensure the adequacy of all opinions obtained); see also 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (explaining that most of the probative value of a medical opinion comes from its underlying reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").  

Accordingly, this claim is again REMANDED for the following still additional development and consideration:

1.  Make another attempt to obtain and associate with the claims file any and all available VA dental treatment records from the Hines VAMC from 1971 through 1975.  The request must include a search of non-digital and/or retired records.

Efforts to obtain these records must continue until it is determined they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and documented in the file.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).  The Veteran also must be appropriately notified.  38 C.F.R. § 3.159(e)(1).

2.  As well, obtain and associate with the claims file the VA treatment records received in May 2015 from the Hines VAMC, which were referred to in the May 2015 SSOC.  All efforts to associate these records must be documented in the claims file.


3.  Upon receipt of all additional records, send the claims file back to the VA examiner who provided the most recent February 2015 examination and opinion and have him provide necessary supplemental information.  In particular, the entire claims file, including especially a complete copy of this remand and the one prior, must be made available for review of the relevant medical and other history.  This evaluating clinician must confirm in this supplemental report that the evidence in the claims file has been reviewed, so considered. 

If, for whatever reason, this evaluating clinician is unavailable or unable to provide this additional comment (addendum opinion), then have someone else do it that has the necessary qualifications or competence.

After this review, this examiner should provide an opinion on the likelihood (very likely, as likely as not, or unlikely) that the Veteran's bruxism it is related or attributable to his military service, including but not limited to the single-tooth extraction during service.  

In again making this necessary determination, the examiner must consider all of the relevant evidence of record, including the Veteran's service treatment records (STRs), post-service medical and dental records, but also especially the internet articles he submitted in January 2014 and his lay statements and hearing testimony.  The internet articles apparently were not considered when commenting previously, hence, the reason for the addendum opinion additionally considering this other evidence.

Moreover, it is essential the examiner provide explanatory rationale for all opinions expressed, whether favorable or unfavorable to the claim, preferably citing to specific evidence in the file or accepted medical or dental authority supporting conclusions.  He or she must also discuss any scientific evidence or medical principals considered in reaching these conclusions.

4.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his attorney another SSOC and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

